RESOLUCIÓN
A la “Solicitud de reconsideración y/o petición de aclaración de Resolución” que presentó la Procuradora General, no ha lugar. Además, a las dos mociones informativas de las licenciadas Vanessa Sánchez Mendiola y Jeanette Collazo Ortiz, presentadas el 22 y 29 de abril de 2013, respectivamente, así como a la réplica del Colegio de Abogados de Puerto Rico presentada el 23 de abril de 2013, enterados.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Fiol Matta reitera su voto de 22 de abril de 2013. Asimismo, aclara lo siguiente:
La Comisión Especial para Revisar el Funcionamiento del Programa de Educación Jurídica Continua se creó mediante la *497Resolución EN-2012-02 de 13 de febrero de 2012 para que un organismo independiente y representativo de la clase togada evaluara profundamente cómo está funcionando el Programa y recibiera el insumo de todos los abogados y las abogadas que desearan expresarse sobre el tema. Cuando se creó la Comisión, se consideró idóneo que fuera la Oficina del Procurador General la que nombrara a dos abogados o abogadas para que representaran al sector Público. Esto, en parte, debido a la estrecha colaboración de esa oficina con el proceso de disciplina de la abogacía a cargo del Tribunal Supremo, específicamente la investigación que realiza dicha oficina en casos de incumplimiento con los requisitos de educación jurídica continua. Por lo tanto, la frase “cesó así su injerencia” contenida en la Resolución de 22 de abril se refiere únicamente al nombramiento de las y los miembros de la Comisión y de ninguna manera debe interpretarse como que la Oficina de la Procuradora General no seguirá colaborando con sus recomendaciones y siendo informada de los trabajos de la Comisión a través de los o las representantes del sector público en este organismo, quienes sean.
El Juez Presidente Señor Hernández Denton se unió a esas expresiones. La Juez Asociada Señora Rodríguez Rodríguez emitió un voto particular disidente.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo